        Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 1 of 9 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

NIRMAMAN
on behalf of himself and
all other similarly situated consumers

                              Plaintiff,

               -against-


ACTION COLLECTION AGENCIES, INC.

                              Defendant.



                                  CLASS ACTION COMPLAINT

                                              Introduction
1.     Plaintiff Nir Maman seeks redress for the illegal practices of Action Collection Agencies,

       Inc. concerning the collection of debts, in violation of the Fair Debt Collection Practices

       Act, 15 U.S.C. § 1692, et seq. ("FDCPA").

                                                    Parties

2.     Plaintiff is a citizen of the State ofNew York who resides within this District.

3.     Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

       the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.     Upon information and belief, Defendant's principal place of business is located in

       Middleboro, Massachusetts.

5.     Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

       consumers.

6.     Defendant is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

       1692(a)(6).




                                                1
       Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 2 of 9 PageID #: 2



                                         Jurisdiction and Venue

7.    This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

8.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                                    Allegations Particular to Nir Maman

9.    Upon information and belief, on a date better known by Defendant, Defendant began to

      attempt to collect an alleged consumer debt from the Plaintiff.

10.   On or about April 26, 2021 Defendant sent the Plaintiff a collection letter seeking to

      collect a balance allegedly incurred for personal purposes.

11.   The said letter claims that the Plaintiff owes a debt in the amount of $17 5.00 to South

      Nassau Communities Hospital.

12.   The charge was for a medical bill due to an accident incurred by the Plaintiff.

13.   The Plaintiff claims he does not owe the purported medical bill.

14.   Plaintiff dutifully investigated the claim.

15.   Plaintiff contacted his health insurance company which indicated to him that the insurance

      company denied the claim because the claim was supposed to be paid by no fault.

16.   Upon information and belief, South Nassau Communities Hospital failed to deal with no

      fault and just attempt to bill the insurance company instead.

17.   The Defendant and South Nassau failed to ensure that the claim was proper.

18.   The Plaintiff has suffered damages by having been falsely dunned for a charge he does

      not owe.

19.   The said April 26, 2021 letter, instead of it being sent to Plaintiff directly from its own




                                                  2
       Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 3 of 9 PageID #: 3



      offices, Defendant sent information regarding Plaintiff and the alleged debt to a

      commercial mail-house ("mail house") purportedly located in Michigan.

20.   As such, Defendant had disclosed to the mail house, the Plaintiffs status as a debtor and

      other highly personal pieces of information especially with the implication that plaintiff

      was treated at South Nassau Communities Hospital.

21.   The mail house then populated much of Plaintiffs private information into a pre-written

      template, printed it, and mailed the letter to the Plaintiffs residence.

22.   The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying of

      information regarding a debt directly or indirectly to any person through any medium."

23.   The sending of an electronic file containing information about Plaintiffs purported debt

      to a mail house is therefore a communication.

24.   Defendant's communication to the mail house was in connection with the collection of a

      debt since it involved disclosure of the debt to a third-party with the objective being

      communication with and motivation of the consumer to pay the alleged debt.

25.   Plaintiff never consented to having his personal and confidential information, concerning

      the debt or otherwise, shared with anyone else.

26.   Section 15 U.S.C. 1692c(b) of the FDCPA states:

           "Except as provided in section 1692b of this title, without the prior consent of
           the consumer given directly to the debt collector, or the express permission of
           a court of competent jurisdiction, or as reasonably necessary to effectuate a post
           judgment judicial remedy, a debt collector may not communicate, in connection
           with the collection of any debt, with any person other than the consumer, his
           attorney, a consumer reporting agency if otherwise permitted by law, the
           creditor, the attorney of the creditor, or the attorney of the debt collector."
           (emphasis added).

27.   The mail house used by Defendant as part of its debt collection efforts against Plaintiff

      does not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).




                                                3
          Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 4 of 9 PageID #: 4



28.      Due to Defendant's communication to this mail house, information about the Plaintiff,

         including his name, the amount allegedly owed, and his home address are all within the

         possession of an unauthorized third-party. 1

29.      Defendant unlawfully communicates with the unauthorized third-party mail house solely

         for the purpose of streamlining its generation of profits without regard to the propriety and

         privacy of the information which it discloses to such third-party.

30.      In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

         effect that disclosing sensitive and personal information to an unauthorized third-party has

         on consumers. See Hunstein v. Preferred Collection & Mgmt. Servs., Case No. 8:19-cv-

         983-T-60SPF (M.D. Fla. Oct. 29, 2019) (Preferred's transmittal to Compumail included

         specific details regarding Hunstein's debt: Hunstein's status as a debtor, the precise

         amount of his debt, the entity to which the debt was owed, and the fact that the debt

         concerned his son's medical treatment, among other things. It seems to us inescapable that

         Preferred's communication to Compumail at least "concerned," was "with reference to,"

         and bore a "relationship [or] association" to its collection.)

31.      Defendant violated 15 U.S.C. § 1692c(b) for disclosing information about Plaintiffs

         alleged debt to the employees of an unauthorized third-party mail house in connection

         with the collection of the debt.

32.      Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

         collection a debt, to wit, knowingly disclosing sensitive and personal information about

         Plaintiff, to third parties not expressly authorized under the FDCPA.



1
  Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015). If a debt collector ("conveys information
regarding the debt to a third party - informs the third party that the debt exists or provides information about the
details of the debt - then the debtor may well be harmed by the. spread of this information.")




                                                           4
       Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 5 of 9 PageID #: 5



33.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.

34.   Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

      collection communications.

35.   Defendant violated the Plaintiffs right not to be the target of misleading debt collection

      communications.

36.   Defendant violated the Plaintiffs right to a truthful and fair debt collection process.

37.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiffs alleged debt.

38.   Defendant's communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendant's collection efforts.

39.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendant's false representations misled the Plaintiff in a manner that deprived him of his

      right to enjoy these benefits, these materially misleading statements trigger liability under

      section 1692e of the Act.

40.   These deceptive communications additionally violated the FDCPA since they frustrate the

      consumer's ability to intelligently choose his or her response.

41.   As an actual and proximate result of the acts and omissions of Defendant, Plaintiff has

      suffered including but not limited to, fear, stress, mental anguish, emotional stress and

      acute embarrassment for which he should be compensated in an amount to be established




                                               5
       Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 6 of 9 PageID #: 6



       by a jury at trial.

                                AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                              members of a class, as against the Defendant.
42.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through forty-one (41) as if set forth fully .in this cause of action.

43.    This cause of action is brought on behalf of Plaintiff and the members of a class.

44.    The class consists of all persons whom Defendant's records reflect resided in the State of

       New York and who were sent a collection letter in substantially the same form letter as

       the letter sent to the Plaintiff on or about April 26, 2021; and (a) the collection letter was

       sent to a consumer seeking payment of a personal debt owed to South Nassau

       Communities Hospital; and (b) the collection letter was not returned by the postal service

       as undelivered; (c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C.

       §§ 1692c(b), 1692e, 1692e(2)(A), 1692e(l0) and 1692ffor dunning for a debt which was

       not owed, for disclosing information about Plaintiff's alleged debt to the employees of an

      unauthorized third-party mail house in connection with the collection of the debt and for

      using misleading means in connection with the collection a debt.

45.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

               A. Based on the fact that a form collection letter is at the heart of this litigation,

                   the class is so numerous that joinder of all members is impracticable.

               B. There are questions of law and fact common to the class and these questions

                   predominate over any questions affecting only individual class members. The




                                                  6
       Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 7 of 9 PageID #: 7



                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such collection letters (i.e., the class members), a matter capable of ministerial

                 determination from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members' interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiffs interests are consistent with those of

                 the members of the class.

46.   A class action is superior for the fair and efficient adjudication of the class members'

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk

      of inconsistent or varying adjudications resulting in the establishment of inconsistent or

      varying standards for the parties and would not be in the interest of judicial economy.

47.   If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

      pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

48.   Collection attempts, such as those made by the Defendant are to be evaluated by the

      objective standard of the hypothetical "least sophisticated consumer."




                                               7
         Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 8 of 9 PageID #: 8



                            Violations of the Fair Debt Collection Practices Act

49.     The Defendant's actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

50.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

                A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                    Dated: Woodmere, New York
                                           July 1, 2021


                                              /s/ Adam J. Fishbein
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735·Central Avenue
                                               Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein
                                         Adam J. Fishbein (AF-9508)




                                                    8
Case 2:21-cv-03755 Document 1 Filed 07/02/21 Page 9 of 9 PageID #: 9
